Citation Nr: 1725898	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-34 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a throat disability, to include globus, pharyngitis, and dysphagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in St. Petersburg, Florida.  Jurisdiction over the claim was subsequently transferred to the RO in Roanoke, Virginia.

In an October 2012 decision, in pertinent part, the Board denied service connection for a throat disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR) that vacated the Board's denial of service connection for a throat disability, and returned the issue to the Board for further development in compliance with the JMR.

In September 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board finds that the RO substantially complied with the remand directive by obtaining an addendum medical opinion regarding the current throat disability, readjudicating the case, and issuing a supplement statement of case.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 286 (1998).  Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).  

In June 2012, the Veteran testified at a Board personal hearing before the undersigned Veterans Law Judge at VA Central Office in Washington, DC. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed throat disorder.

2.  The Veteran had a single episode of alpha streptococcus neisseria during active service that resolved prior to service separation.

3.  The Veteran was not exposed to chemicals during active service.

4.  The Veteran lost 19 teeth during active service.

5.  The current throat disability is not caused by or related to the in-service alpha streptococcus neisseria, or the in-service teeth removal, or any other event, injury or disease during service.


CONCLUSION OF LAW

The criteria for service connection for a throat disability have not been met.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

VA satisfied its duty to notify the Veteran.  In March 2006, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the June 2007 rating decision from which this appeal arises.  Further, the issue was readjudicated in a September 2008 Statement of the Case (SOC), and July 2014 and March 2015 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim. First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  In March 2014, VA obtained a medical examination to help determine if the Veteran's current throat disability was related to an in-service injury, event, or disease.  The medical examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In September 2014, the Board remanded the case for additional development because the March 2014 VA examination was found to be inadequate due to an inaccurate consideration of the Veteran's medical history, and due to not rendering a medical opinion as to whether the Veteran's current throat disability was related to active service.  The March 2014 VA examiner submitted an addendum medical opinion in September 2014 regarding the etiology of the current throat disability and active service.

In a July 2015 appellate brief, the Veteran's representative contended that the September 2014 VA addendum medical opinion was inadequate because the VA examiner continued, in part, to base the etiology opinion on the absence of current pathological findings of a throat disorder, which is at odds with the medical evidence of record.  Additionally, in November 2015 VA treatment records, the Veteran advanced having throat problems after many teeth were extracted during service in 1968.

In April 2016, VA received a medical expert opinion regarding the etiology of the Veteran's current throat disability, and a single episode of alpha streptococcus neisseria in 1967.  Additionally, in January 2017, VA received a medical expert opinion regarding the etiology of the Veteran's current throat disability and in-service teeth loss.  These medical expert opinions reflect that the VA medical experts reviewed the file, the Veteran's service record, the Veteran's statements, and considered a full and accurate medical history; therefore, the Board finds these medical opinions adequate when taken together with the March 2014 VA examination and September 2014 addendum medical opinion.  Barr, 21 Vet. App. at 312.

The Veteran currently contends that the January 2017 medical expert opinion is inadequate because there was no in-person examination performed by the VA medical expert.  The January 2017 VA medical expert reviewed the Veteran's lay statements and contentions, and considered a full and accurate medical history (including allowing for a current throat disability).  The Veteran has not alleged, and the evidence does not show, any change in the current throat disability from the March 2014 VA examination; therefore the Board finds that a medical expert opinion based on the entire evidence of record is adequate in this case.  

The Veteran also contends not receiving a compensation and benefits examination regarding the current throat disability.  Specifically, the Veteran advanced going to the ENT on June 17, 2016, being angry, and having no appointment made.  As discussed above, the Veteran was previously afforded a VA examination in March 2014 for the current throat disability and the Veteran has not asserted, and the evidence does not show, any change in the current throat disability from the March 2014 VA examination; therefore, the March 2014 VA examination, when taken together with the subsequent medical opinions in September 2014, April 2016, and January 2017, is adequate, and no further examination is required.  See 38 C.F.R. 
§ 3.327 (2016).

The Veteran contends that an examination on March 17, 2017 was "done by a doctor from the University of Maryland and not a VA ENT doctor or staff"; therefore, the intern did not have the expertise necessary to conduct the examination.  There is no record of VA examination on this date, and no record of a request for a VA examination on this date.  Additionally, the Veteran makes the contention regarding the March 17, 2017 VA examiner on a document signed February 9, 2017.  Regardless of the date of the examination, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  As to the contention that the VA examiner was insufficiently qualified to conduct the examination due to training as an intern (medical doctor), the Board finds that as an intern (medical doctor) the VA examiner was competent and qualified through education, training, and experience to perform an adequate VA examination and offer medical diagnoses, statements, and opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (recognizing that even a nurse practitioner may be competent to conduct examination if qualified by education, training, and experience); 38 C.F.R. § 3.159(a)(1).  

All relevant documentation have been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, a throat disability, to include globus, pharyngitis, and dysphagia, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2016).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  At a June 2012 Board hearing, the Veteran testified to not having active service in the Republic of Vietnam, including waters offshore and other locations.  Service personnel and treatment records reflect that the conditions of service did not involve duty or visitation to Vietnam; therefore, no presumptive law or regulation pertaining to herbicide exposure applies in this case.
The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Throat Disability

The Veteran contends that the current throat disability was caused by chemical exposure, a throat infection, and teeth extraction during service.  Specifically, in an October 2004 statement, the Veteran asserted that the current throat disability was caused by an episode of alpha streptococcus neisseria during active service.  In a March 2015 statement, the Veteran asserted that the current throat disability was also related exposure to unknown and unspecified chemicals during service.  Additionally, the Veteran asserted in November 2015 VA medical treatment records, that in-service teeth loss caused the current throat disability.

At the onset, the Board finds that the Veteran has a currently diagnosed throat disability.  A November 2007 VA otolaryngology consultation with throat culture resulted in findings of globus (discomfort of the throat), pharyngitis (inflammation of the throat), and dysphagia (difficulty swallowing).  In April 2012, the Veteran underwent a modified barium swallow test that showed moderate to severe pharyngoesophageal dysphagia.  

The Board finds that the Veteran had a single episode of alpha streptococcus neisseria during active service, which resolved prior to service separation.  Service treatment records reflect that the Veteran was diagnosed with alpha streptococcus neisseria per a throat culture in March 1968, and are negative for any other complaints or findings of a throat disability or throat disability symptoms.

The Board finds that the Veteran was not exposed to any known potentially harmful chemicals during active service.  In this case, service treatment records and personnel records do not reflect any mention of exposure to chemicals during service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service where service personnel records are negative for such exposure).  

The Veteran contends that he was exposed to unknown chemicals during service.  Specifically, in a March 2015 statement, the Veteran conveyed being exposed to unknown chemicals while being gassed for three days in the stockade at Fort Meade, and exposed to unknown chemicals when a crop duster sprayed chemicals from the air during basic training.  The Veteran also testified at the June 2012 Boarding hearing to being sprayed by a crop duster during basic training.  His testimony and the other evidence of record does not assert any specific chemical exposure nor identify any potentially harmful chemical. 

Although the Veteran is competent to report seeing a gas or a liquid substance coming from a plane flying overhead, he is not competent to identify the substances emitted.  The Veteran testified at the June 2012 Board hearing to not knowing the nature of the liquid emitted from the plane, and did not mention any gas exposure at Fort Meade.  Given the absence of any indication in the record that the Veteran came into contact with any chemicals (particularly, chemicals sprayed from a plane during basic training or from chemical gas at Fort Meade), the Board finds that there was no exposure to unknown chemicals during service.

The Board finds that the Veteran lost or had extracted 19 teeth during active service.  The March 1967 service enlistment examination report and service dental records showed no missing teeth at the time of enlistment; however, April 1968 dental records reflect that tooth number 21 (first bicuspid) was extracted.  In August 1968, the Veteran reported pain in a tooth in the upper right area, and tooth number 5 (also the first bicuspid) was extracted.  Service treatment records are silent regarding any trauma to the mouth or jaw.  The October 1968 service separation examination report indicates that a total of nineteen teeth were missing (numbers 1, 3, 5, 6, 7, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 29, 30, 31, and 32), and seven of which were restorable (numbers 6, 7, 11, 12, 13, 17, and 29).  No indication is given in the record as to why these teeth were missing, nor is there a history of any trauma to the mouth, teeth, or jaw.  The evidence of record reflects that the Veteran lost nineteen teeth during active service.

After considering all the evidence, both lay and medical, the Board finds that the weight of the evidence shows that the current throat disability is not caused by or related to the in-service alpha streptococcus neisseria, or the in-service teeth loss.  

Evidence that weighs against finding the current throat disability is related to service consists of the multiple VA medical examinations and opinion reports.  The Veteran was afforded a VA otolaryngology examination in March 2014.  The VA examiner assessed that the Veteran had no diagnosed throat pathology, did not provide an opinion as to the etiology of the Veteran's throat disability, and did not address the November 2007 otolaryngology consultation, with throat culture, and resulting diagnoses of a throat disability, to include globus, pharyngitis, and dysphagia.  

In a September 2014 addendum medical opinion, the March 2014 VA examiner opined that the Veteran's current throat disability was less likely than not caused by the in-service throat infection.  The VA examiner reasoned that, because the Veteran had no current throat pathology, the in-service throat infection had resolved, and "had nothing to do with any functional condition like globus, pharyngitis, or dysphagia."  

In April 2016, a VA medical expert rendered an opinion regarding the etiology of the Veteran's throat disability.  The VA examiner opined that it is not at least as likely as not that the Veteran's current throat disability is related to service.  The April 2016 VA medical expert reasoned that, after reviewing the Veteran's service record, relevant medical literature, and medical evidence, any infection with alpha streptococcus neisseria in 1967 to 1968 would have been completely cured many years ago, or would have presented itself over the past 40 years, and that there was no evidence of current alpha infection residuals.  The Board finds this opinion highly probative because this medical expert opinion was rendered after a review the claims file, consideration of the full and accurate medical history of the throat disability, and a review of the Veteran's lay statements.

November 2015 VA medical treatment records show that the Veteran raised the contention that in-service teeth loss caused the current throat disability.  The Board obtained an additional medical expert opinion to address the Veteran's contention.  In January 2017, VA received a medical expert opinion regarding whether the Veteran's in-service loss of teeth was related to the current throat disability.  The VA medical expert reviewed the record, the Veteran's lay statements, and considered a full and accurate medical history.  The VA medical expert opined that the Veteran's in-service teeth loss was not least as likely as not related to the current throat disability.  The January 2017 VA medical expert reasoned that the anatomical location of the current throat disability was not directly related to problems with the mouth because dental loss (either traumatic or therapeutic) has no known direct relationship to globus, pharyngitis, or upper esophageal sphincter stricture formation.  Additionally, the VA medical expert reasoned dysphagia (difficulty swallowing) could be contributed to dental loss if the dysphagia was related to an oral phase (food is not chewed appropriately); however, in the Veteran's case, diagnostic tests (April 2012 Barium Swallow Study and December 2015 Esophageal Function Test) did not demonstrate an oral component.  Instead, the diagnostic tests demonstrated a pharyngeal stage dysphagia, and that the dysphagia is not specifically related to the oral stage where dental issues might contribute.  The Board finds this opinion highly probative because this medical expert opinion was rendered after a review the claims file, consideration of the full and accurate medical history of the throat disability, and a review of the Veteran's lay statements.

The Veteran is competent to testify as to events and symptoms that occurred during active service, having teeth removed, and experiencing the symptoms of alpha streptococcus neisseria; however, under the facts of this case, he has not been shown to have the necessary knowledge, training, or expertise to be able to opine on the etiology of the current throat disability.  The cause of the Veteran's throat disorder involves a complex medical etiological question because it deals with the 

origin and progression of the Veteran's respiratory and/or digestive systems, and a disorder of such internal and complex disease processes (respiratory and digestive disorders) is diagnosed primarily on clinical findings and physiological testing such as a Barium Swallow Test and an Esophageal Function Test.  Thus, while the Veteran is competent to relate symptoms of a throat disability that he experienced at any time, under the facts of this case that include non-continuous symptoms, he is not competent to opine on whether there is a link between the current throat disability and having a single episode of alpha streptococcus neisseria during service that resolved prior to service separation, or to in-service teeth loss, because such a nexus opinion requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran is not competent to provide a nexus opinion regarding the current throat disability and a single episode of alpha streptococcus neisseria during service or in-service teeth loss; therefore, the Board finds the Veteran's general assertion of relationship has no probative weight.

The Board also notes that no medical evidence of record has suggested a relationship between the current throat disability and exposure to any chemicals during service.  Indeed, no specific chemicals have been identified to warrant such opinion or that could serve as the basis for a nexus opinion.  

The weight of the evidence, both lay and medical, shows that the Veteran has a currently throat disability, had a single episode of alpha streptococcus neisseria that resolved in service, lost teeth in service, was not exposed to chemicals in service, and the current throat disability is not related to the in-service teeth loss, or a single episode of alpha streptococcus neisseria.  For these reasons, the Board finds that the 

preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a throat disorder, to include globus, pharyngitis, and dysphagia, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


